NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          MAR 13 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

MARIA CONCEPCION GUEVARA-                        No. 10-72755
ZETINO,
                                                 Agency No. A097-909-326
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Maria Concepcion Guevara-Zetino, a native and citizen of El Salvador,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from an immigration judge’s decision denying her




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for substantial evidence factual findings. Zehatye v. Gonzales, 453 F.3d

1182, 1184-85 (9th Cir. 2006). We deny in part and dismiss in part the petition for

review.

      Substantial evidence supports the BIA’s finding that Guevara-Zetino was a

victim of general criminal activity, because she failed to establish that gang

members extorted money, robbed, and raped her on account of a protected ground.

See Ochave v. INS, 254 F.3d 859, 865-66 (9th Cir. 2001) (no nexus between rape

by guerrillas and a protected ground). We lack jurisdiction to consider Guevara-

Zetino’s unexhausted contention that she has been or will be persecuted on account

of her gender. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

Accordingly, Guevara-Zetino’s asylum and withholding of removal claims fail.

See Barrios v. Holder, 581 F.3d 849, 856 (9th Cir. 2009).

      Substantial evidence also supports the BIA’s denial of CAT relief because

Guevara-Zetino failed to establish that it is more likely than not she will be tortured

by or with the acquiescence of the government of El Salvador. See Silaya v.

Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).




                                           2                                     10-72755
      Finally, we decline to address the evidence Guevara-Zetino submitted that is

not already part of the administrative record. See Fisher v. INS, 79 F.3d 955, 963

(9th Cir. 1996) (en banc).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   10-72755